DETAILED ACTION
This Office Action is in response to Amendment filed June 6, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lidow et al. (US 8,823,012)
In the below prior art rejections, the claim limitation “hard mask” specifies intended use or field of use, and is treated as non-limiting, because (a) Applicants claim a semiconductor device structure rather than a method of making a semiconductor device structure, and (b) Applicants do not specifically claim whether the hard mask was already used during a manufacturing process of the claimed HEMT, or whether the hard mask will be used after the claimed HEMT is completed, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

The limitation “hard mask” can also be construed as a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because (a) Applicants do not specifically claim whether the hard mask was already used during a manufacturing process of the claimed HEMT, or whether the hard mask will be used after the claimed HEMT is completed, (b) Applicants do not specifically claim whether the hard mask and the spacer are formed of the same material or formed of different materials, and (c) therefore, when the hard mask and the spacer are formed of the same material, the combined structure of the hard mask and the spacer would be a single structure having a single material composition, see Fig. 6 of current application where the hard mask 20 and the spacer 22 would form a single structure having a single material composition when the hard mask 20 and the spacer 22 are formed of the same material.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 13 and 17-19, Lidow et al. disclose a high electron mobility transistor (HEMT) (Fig. 9g), comprising: a buffer layer (12; buffer material or 12+13; barrier material + un-doped GaN buffer material) (col. 6, lines 32-33) on a substrate (11; silicon substrate) (col. 6, line 32); a first barrier layer (14; un-doped AlGaN barrier material) (col. 6, lines 33-34) on the buffer layer; a p-type semiconductor layer (15; III-V gate compound) (col. 3, lines 46-48) on the first barrier layer; a spacer (21; one of spacers) (col. 6, line 51) adjacent to the p-type semiconductor layer, wherein the spacer is made of a dielectric material (col. 6, lines 45-46), a bottom surface of the spacer (21) is even with a bottom surface of the p-type semiconductor layer (15), see Fig. 9e, the spacer comprises an inner sidewall and an outer sidewall, and the outer sidewall of the spacer (21) comprises a curve; a gate electrode (17; gate metal) (col. 6, lines 37-38) on and directly contacting the p-type semiconductor layer; and a source electrode (20) (col. 6, line 64) and a drain electrode (19) (col. 6, line 63) adjacent to two sides of the spacer (claim 13), further comprising a hard mask (22) (col. 6, lines 39-40), which is directed to an intended use of the dielectric film 22 as discussed above, on the p-type semiconductor layer (15) and around the gate electrode (17), because the preposition “around” does not necessarily suggest “laterally surrounding” (claim 17), wherein the hard mask (22) comprises a dielectric material (SiO2) (claim 18), and further comprising a second barrier layer (18) (col. 6, line 54) adjacent to the spacer (21) on the first barrier layer (14), because (a) Applicants do not specifically claim what the second barrier layer is formed of, and what it does, (b) the second barrier layer 14 formed of Si3N4, which is a dielectric material, disclosed by Lidow et al. would function as a barrier layer against, for example, diffusion of impurities contained in one of the neighboring layers into another of the neighboring layers, and (c) the limitation “barrier” is directed to an intended use of any layer that has a certain but unspecified barrier functionality (claim 19).

Response to Arguments
Applicants’ arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US 11,322,600)
Jiang (US 10,672,736)
Ota et al. (US 9,768,257)
Ueno et al. (US 7,825,434)
Beach et al. (US 10,096,702)
Suh et al. (US 7,728,356)
Tsai et al. (US 9,601,608)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 3, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815